DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Abrahamsen on January 14, 2022.
The application has been amended as follows: 

21.	(Currently Amended) A computer-implemented method comprising:
receiving audio data representing first audio;
processing the audio data to determine the audio data includes a representation of a wakeword; 
determining a stored sound profile that was generated based on second audio;
determining that at least a first portion of the audio data corresponds to [[a]] the stored sound profile; 
determining, based at least in part on the first portion of the audio data corresponding to the stored sound profile, that the first audio originated from a non-human source; and
in response to determining that the first audio originated from a non-human source, refraining from causing speech recognition processing to be performed on a second portion of the audio data that represents audio following the wakeword.


receiving, from a remote device, sound profile data; and
processing the sound profile data to determine the stored sound profile.

23.	(Previously Presented) The computer-implemented method of claim 21, further comprising, prior to receiving the audio data:
receiving, from a remote device, an indication to cease operations related to speech processing based at least in part on the first portion of the audio data corresponding to the stored sound profile.

24.	(Previously Presented) The computer-implemented method of claim 21, further comprising:
receiving, from a remote device, time data corresponding to the representation of the wakeword.

25.	(Previously Presented) The computer-implemented method of claim 21, further comprising terminating an operation corresponding to speech processing of the second portion of the audio data.

26.	(Previously Presented) The computer-implemented method of claim 21, further comprising entering a sleep state based at least in part on the first portion of the audio data corresponding to the stored sound profile.

27.	(Previously Presented) The computer-implemented method of claim 21, further comprising sending, to a remote device, an indication that audio corresponding to the stored sound profile was detected.

28.	(Previously Presented) The computer-implemented method of claim 21, wherein the first portion of the audio data does not include the representation of the wakeword.


processing at least the first portion of the audio data with respect to the stored sound profile to determine similarity data; and
determining the similarity data satisfies a condition.

30.	(Previously Presented) The computer-implemented method of claim 21, further comprising increasing a count value corresponding to the stored sound profile.

31.	(Currently Amended) A system, comprising:
at least one processor; and
at least one memory comprising instructions that, when executed by the at least one processor, cause the system to:
receive audio data representing first audio,
process the audio data to determine the audio data includes a representation of a wakeword,
determine a stored sound profile that was generated based on second audio,
determine that at least a first portion of the audio data corresponds to [[a]] the stored sound profile, 
determine, based at least in part on the first portion of the audio data corresponding to the stored sound profile, that the first audio originated from a non-human source, and
in response to determining that the first audio originated from a non-human source, refrain from causing speech recognition processing to be performed on a second portion of the audio data that represents audio following the wakeword.

32.	(Previously Presented) The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to, prior to receiving the audio data:
receive, from a remote device, sound profile data; and
process the sound profile data to determine the stored sound profile.

33.	(Previously Presented) The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to, prior to receiving the audio data:
receive, from a remote device, an indication to cease operations related to speech processing based at least in part on the first portion of the audio data corresponding to the stored sound profile.

34.	(Previously Presented) The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
receive, from a remote device, time data corresponding to the representation of the wakeword.

35.	(Previously Presented) The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to terminate an operation corresponding to speech processing of the audio data.

36.	(Previously Presented) The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to enter a sleep state based at least in part on the first portion of the audio data corresponding to the stored sound profile.

37.	(Previously Presented) The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to send, to a remote device, an indication that audio corresponding to the stored sound profile was detected.

38.	(Previously Presented) The system of claim 31, wherein the first portion of the audio data does not include the representation of the wakeword.


process at least the first portion of the audio data with respect to the stored sound profile to determine similarity data; and
determine the similarity data satisfies a condition.

40.	(Previously Presented) The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to increase a count value corresponding to the stored sound profile.


Allowable Subject Matter
Claims 21-40 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
As discussed in the interview the applicants claim amendments required a new search to be made in order to determine the patentability of the claims a new search was made because the amendment overcame the prior art rejections to Hart in view of Lee in view of Nakata as disclosed on final action mailed 12/2/2021. A new search was made which yielded two new references. One to Gruenstein U.S. PAP 2019/0362719 which is not prior art due to the applications priority date of 2/2/2016. However Gruenstein teaches in par. [0036] In instances where the audio watermark identification model 158 determines that that the audio includes a watermark, the audio watermark identifier 152 may deactivate the speech recognizer 162 and/or the 154. By deactivating the speech recognizer 162 and/or the hotworder 154, the audio watermark identifier 152 may prevent further processing of the audio that may trigger the computing device 102 to respond to the hotword 110 and/or the query 112. As illustrated in FIG. 1, the audio watermark identifier 152 sets the hotworder 154 to an inactive state 156 and the speech recognizer 162 to an inactive state 160.
However based on the discussion with the attorney the art to is Oh U.S. PAP 2003/0018479 discloses in par. [0046] Consequently, errors in operation of the television due to faulty speech recognition can be prevented by adding the watermark information to the audio signal output from the speaker 31, and identifying the existence of the watermark information of the signal of the external sound that are transmitted through the wireless microphone 60 and detecting the user's speech signal. Par. [0047] Meanwhile, the embodiment of the present invention indicates a single electronic appliance equipped with both the watermark generator 40 and the sound reception control unit 50. However, the present embodiment can be applied in the case of the watermark generator 40 and the sound reception control unit 50 existing separately in two different electronic appliances. That is, the present embodiment can be equally applied if the watermark generator 40 is adopted prior to the speaker of an electronic appliance which is capable of outputting audio signals through the speaker, and if the sound reception control unit 50 is adopted to an electronic appliance which is capable of operating through speech recognition. Paragraph [0048] According to the present invention, an audio signal can be detected on the basis of the watermark information when the determiner 54 determines the speech signal since the watermark information of the audio signal is added to the audio signals and then output through the speaker 31. the stored sound profile; and in response to determining that the first audio originated from a non-human source, refraining from causing speech recognition processing to be performed on a second portion of the audio data that represents audio following the wakeword.” For these reasons the claims are considered to be allowable. Independent claims 21 and 31 contain the above described limitation. Depend claims 22-30 and 32-40 further limit the allowable parent claim and are therefor also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656